11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Sandrella Lakay Hill a/k/a                    * From the 441st District
Sandrella Spraglin,                             Court of Midland County,
                                                Trial Court No. CR39090.

Vs. No. 11-12-00068-CR                        * March 31, 2014

The State of Texas,                           * Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below.       Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and the cause is remanded for a new trial.